Citation Nr: 0121910	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-26 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hiatal hernia 
and gastritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1994.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  During the course of his appeal, the 
veteran requested a personal hearing at the RO.  However, in 
a July 2001 Report of Contact, the veteran's representative 
stated that the veteran withdrew his request for a hearing 
and requested that his claim be forwarded to the Board. 


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the most recent VA examinations for the veteran's 
service-connected dysthymic disorder and gastritis/hiatal 
hernia were conducted in January 1998, more than 3 years ago.  
In these examinations, the veteran reported that he had 
received treatment at the VAMC in Decatur, Georgia and at the 
Greenville, Georgia Primary Care Clinic in July and December 
1997 and was being followed by the clinic.  However, the most 
recent VA medical records, dated from 1994 to 1996, were 
received in January 1997.  No additional VA or private 
medical records have been requested or received.   VA's duty 
to assist the veteran includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West Supp. 2001).

Additionally, the Board notes that the RO refers to the date 
of claim as the date of receipt of VA medical records in 
January 1997.  However, the Board observes that these records 
were requested by the RO in 1995 in conjunction with the 
veteran's August 1995 claim for increased evaluations.  The 
RO denied increased evaluations in June 1996, prior to 
receipt of VA medical records, and again in February 1997, 
after receipt of VA medical records.  Although the veteran 
references the February 1997 rating decision in his May 1997 
notice of disagreement, this notice of disagreement was 
received within a year of the June 1996 rating decision and 
notification.  Thus, the Board finds that the veteran has 
appealed the June 1996 decision denying increased 
evaluations.  Therefore, as the regulations pertaining to 
evaluation of dysthymic disorder were revised in November 
1996, the veteran's claim for increased evaluation of 
dysthymic disorder must be considered under both the old and 
the revised regulations, whichever is the most favorable.  
See Karnas v. Derwinski, 1 Vet. App. at 313.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the names and 
addresses of all the veteran's medical 
care providers, both VA and non VA, from 
whom the veteran has received treatment 
for his gastrointestinal and dysthymic 
disorders from August 1995 to present.  
After obtaining the necessary 
authorization, the RO should obtain these 
medical records, to include those from 
the Decatur, Georgia VAMC and the 
Greenville, Ga. Primary Care clinic from 
1997 to present.

2.  The veteran should be afforded a VA 
neuropsychiatric examination to determine 
the nature and extent of the veteran's 
dysthymic disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should describe how the 
veteran's dysthymic disorder affects his 
social and industrial capacity.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) level 
based on the veteran's dysthymic 
disorder. 

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and extent of the veteran's 
hiatal hernia and gastritis.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All special studies and 
tests should be performed and all 
findings reported in detail.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim, including consideration of the 
criteria for rating psychiatric 
disabilities in effect both prior to and 
from November 1996.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include old 
and revised regulations amended during the 
appeal period.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

